United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0696
Issued: July 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 6, 2017 appellant filed a timely appeal from a January 10, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment due to her workrelated injuries.
FACTUAL HISTORY
On May 15, 2015 appellant, then a 57-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on May 12, 2014 she sustained a work-related lumbar sprain, neck sprain,
and thoracic sprain. She explained that she was lifting the door of an over the road (OTR)
1

5 U.S.C. § 8101 et seq.

container for a limited-duty clerk. However, the safety latch was not in a proper position and she
had to release the door and lift it a second time. Appellant explained that she then felt a pull in
her neck and back. She did not stop work and first received medical care on May 14, 2014.
By decision dated September 26, 2014, OWCP accepted the claim for sprain of neck,
sprain of back thoracic region, and sprain of back lumbar region.
In an August 18, 2015 medical report, Dr. San Joaquin, Board-certified in family
medicine, provided a history of injury, review of prior medical reports, and findings on physical
examination. He diagnosed myofascial strain of the cervical spine, lumbar spine sprain/strain,
and cervical spine disc extrusion. Dr. Joaquin determined that appellant had reached maximum
medical improvement (MMI) without surgery and her condition was permanent and stationary.
In accordance with Chapter 15, Table 15-6 of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), he opined
that appellant had zero percent whole body impairment based on cervical category 1.
On November 25, 2016 appellant filed a claim for a schedule award (Form CA-7).
By letter dated November 30, 2016, OWCP requested that appellant submit a report from
her attending physician addressing her work-related condition, the date of MMI, objective
findings, and subjective complaints. It also advised that the medical report should provide an
impairment rating rendered according to the sixth edition of the A.M.A., Guides.2 Appellant was
afforded 30 days to provide the requested information. She did not respond.
By decision dated November 30, 2016, OWCP denied appellant’s claim for a schedule
award as the evidence of record was insufficient to establish that she sustained permanent
impairment to a scheduled member or function of the body.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4

2

A.M.A., Guides (2009).

3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).

2

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides.5 The Board has approved the use by OWCP of the A.M.A., Guides for
the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.6
It is the claimant’s burden of proof to establish that he or she has sustained permanent
impairment of the scheduled member or function as a result of any employment injury7. OWCP
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of MMI), describes the impairment in sufficient detail so
that it can be visualized on review, and computes the percentage of impairment in accordance
with the A.M.A., Guides.8
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.9 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment.11 For peripheral nerve impairments to the upper
or lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) is to be applied.12 FECA approved methodology is premised on evidence of
radiculopathy affecting the upper and/or lower extremities.13

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013). CAH: cannot remember, but shouldn’t this be 808.5a?
6

Isidoro Rivera, 12 ECAB 348 (1961).

7

Tammy L. Meehan, 53 ECAB 229 (2001).

8

Federal Procedure Manual, supra note 5 at Chapter 2.808.5 (February 2013).

9

Pamela J. Darling, 49 ECAB 286 (1998).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

Federal Procedure Manual supra note 5 at Chapter 3.700, Exhibit 4 (January 2010).

12

See G.N., Docket No. 10-850 (issued November 12, 2010); see also id. at Chapter 3.700, Exhibit 1, note 5
(January 2010). The Guides Newsletter is included as Exhibit 4.
13

Supra note 8 at Chapter 2.808.5c(3).

3

ANALYSIS
OWCP accepted appellant’s claim for sprain of neck, sprain of back thoracic region, and
sprain of back lumbar region. The Board notes that a schedule award is not payable under FECA
for injury to the spine14 or based on a whole person permanent impairment.15 However, a
claimant may be entitled to a schedule award for permanent impairment to an extremity even
though the cause of the impairment originated in the spine.16 The issue is whether appellant
sustained permanent impairment as a result of her employment-related work injuries. The Board
finds that appellant has not submitted sufficient evidence to establish that, as a result of her
employment injury, she sustained any permanent impairment to a scheduled member such that
she would be entitled to a schedule award.17
The only evidence received in support of appellant’s schedule award claim was an
August 18, 2015 medical report from Dr. Joaquin. The Board finds that Dr. Joaquin’s report
does not support appellant’s schedule award claim.
While Dr. Joaquin determined that appellant had reached MMI, he opined that she
sustained zero percent whole body impairment. There is no statutory basis for the payment of a
schedule award for whole body impairment under FECA. Payment is authorized only for the
permanent impairment of specified members, organs, or functions of the body.18 The Board
further notes that Dr. Joaquin improperly utilized the fifth edition of the A.M.A., Guides when
providing his impairment rating. On March 15, 2009 the Director exercised authority to advise
that as of May 1, 2009 all schedule award decisions of OWCP should reflect use of the sixth
edition of the A.M.A., Guides.19 The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as extremity impairment.20 For peripheral
nerve impairments to the upper or lower extremities resulting from spinal injuries, OWCP
procedures indicate that The Guides Newsletter, Rating Spinal Nerve Extremity Impairment
Using the Sixth Edition (July/August 2009) is to be applied.21
Appellant has not submitted sufficient evidence to establish that, as a result of her
employment injury, she sustained any permanent impairment to a scheduled member warranting
a schedule award. By letter dated November 30, 2016, OWCP informed her of the type of
evidence necessary to establish her schedule award claim and specifically requested that she
14

Pamela J. Darling, 49 ECAB 286 (1998).

15

N.M., 58 ECAB 273 (2007).

16

Thomas J. Engelhart, 50 ECAB 319 (1999).

17

W.R., Docket No. 13-492 (issued June 26, 2013).

18

Tania R. Keka, 55 ECAB 354 (2004).

19

Supra note 5.

20

Federal Procedure Manual supra note 5 at Chapter 3.700, Exhibit 4 (January 2010).

21

See supra note 12.

4

submit an impairment evaluation from her attending physician in accordance with the sixth
edition of the A.M.A., Guides. Appellant did not respond. It is appellant’s burden of proof to
establish permanent impairment of a scheduled member as a result of an employment injury.22
The medical evidence of record must include a description of any physical impairment in
sufficient detail so that the claims examiner and others reviewing the file would be able to clearly
visualize the impairment with its resulting restrictions and limitations.23 As appellant did not
submit such evidence, OWCP properly denied her schedule award claim.24
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award.

22

Supra note 7.

23

See A.L., Docket No. 08-1730 (issued March 16, 2009).

24

V.W., Docket No. 09-2026 (issued February 16, 2010); L.F., Docket No. 10-343 (issued November 29, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated January 10, 2017 is affirmed.
Issued: July 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

